Citation Nr: 1019549	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the right shoulder with 
impingement, status post repair of the right 
acromioclavicular (AC) joint separation (previously rated as 
residuals of repair of right AC joint separation), prior to 
October 9, 2007.

2.  Entitlement to a rating in excess of 20 percent for DJD 
of the right shoulder with impingement, status post repair of 
the right AC joint separation, from October 9, 2007.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee, prior to June 5, 
2009.

5.  Entitlement to a rating in excess of 30 percent for 
degenerative arthritis of the left knee, from June 5, 2009.

6.  Entitlement to a rating in excess of 10 percent for 
bilateral Terrien marginal degeneration (previously rated as 
bilateral opacities, cornea).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 
1988.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2004 rating decision in which 
the RO denied the Veteran's claims for increased ratings for 
his right shoulder, bilateral knee, and bilateral eye 
disabilities.

During the pendency of the appeal, in February 2005 and 
December 2007 rating decisions, the RO assigned 10 and 20 
percent ratings, respectively, for the Veteran's right 
shoulder disability and, in a January 2010 rating decision 
issued in February 2010, the RO assigned a 30 percent rating 
for the Veteran's left knee disability.  As the Veteran is 
presumed to seek the maximum available benefit for a 
disability; thus, these claims for increased ratings remain 
viable on appeal and, as such, have been characterized as 
described on the title page.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  
 
In January 2010, the Board remanded the appeal for the 
Veteran to be rescheduled for a Travel Board hearing.  On the 
last page of the January 2010 supplemental statement of the 
case (SSOC), the RO noted that one day prior to a scheduled 
February 26, 2008 Travel Board hearing, the Veteran requested 
that it be rescheduled.  As it was unclear whether he still 
wanted a Travel Board hearing at the RO or a Central Office 
hearing, in Washington, DC, the Veteran was asked to clarify 
what type, if any, hearing he wanted scheduled, within 30 
days.  If the RO did not hear from him in writing, it would 
be assumed that the Veteran no longer wanted to have a 
hearing and his claims file would be forwarded to the Board 
for a decision.  The Veteran did not respond, therefore, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2009).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's prior remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.

As final preliminary matters, the Board notes that, in an 
October 2004 rating decision issued in November 2004, the RO 
denied service connection for a left ankle condition and for 
depression.  Although the Veteran filed a notice of 
disagreement (NOD) with the RO's denials, following issuance 
of a statement of the case (SOC), he did not perfect an 
appeal.  Similarly, in an October 2007 rating decision, the 
RO granted service connection for right knee instability and 
assigned an initial 10 percent rating, effective September 
27, 2007.  The Veteran did not file an NOD to this decision.  
Thus, none of these issues are in appellate status before the 
Board.




REMAND

A review of the claims file reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the increased rating claims on appeal.

The Board notes that staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  Here, the Veteran's claim for 
increased ratings was received on May 20, 2004.

In this regard, the Board notes that the September 2003 VA 
eye examiner indicated that the Veteran would follow up in 
the VA clinic every six months for reevaluation.  At an early 
June 2009 VA eye examination, the Veteran reported a two-week 
history of irritation and mild pain in his left eye but noted 
no significant change in his vision since the last visit.  
During a December 2004 VA joints examination, the Veteran 
reported that, about one month ago, his right knee gave way 
while walking and caused him to fall, requiring an emergency 
room (ER) visit where x-rays were done and he was told he had 
arthritis and now uses a knee brace. Similarly, during a mid-
June 2006 VA joints examination, the Veteran also reported 
that, he had been assessed at the Richmond, Virginia VA 
Medical Center (VAMC) the previous year and underwent rehab 
without improvement and that, since he was last rated, he had 
fluid removed from his left knee within the previous two 
years.  In addition, the Board notes that, in June 2004, the 
Veteran filed an application for vocational rehabilitation; 
however, his vocational rehabilitation folder has not been 
associated with the record.  Moreover, the claims file only 
contains VA treatment records from the Richmond VAMC dated 
from February 2, 2004 to May 21, 2004.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, VA must obtain a copy of the Veteran's 
vocational rehabilitation folder and all outstanding 
pertinent VA medical records, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2009) as regards 
requests for records from Federal facilities.

The readjudication of the appeal should include consideration 
of all evidence added to the record since the last 
adjudication of the claims on appeal.  In addition, VA should 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, consistent with the 
facts found) pursuant to the Hart decision, cited to above, 
and whether referral for extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) (2009) are warranted.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's vocational 
rehabilitation folder with the record.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Richmond VAMC, from 
April 2003 to February 2, 2004 and since 
May 21, 2004.  All records and/or 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's increased 
rating claims, to include on an 
extraschedular basis, pursuant to the 
Barringer decision, cited to above, in 
light of all pertinent evidence and legal 
authority.  The VA should document its 
consideration of whether "staged" rating, 
pursuant to the Hart decision, cited to 
above, are warranted.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


